DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Jenae Gureff on 05/11/2021.
The application has been amended as follows: 
Claims 15-16 are cancelled.
Claims 14, 17-26 are allowed.
Claim 14, lines 10-11, “a robot along said guide,” was replaced by - - the robot along said guide, - - 
Claim 14, line 16, “with a robot.” Was replaced by - - with the robot; wherein said means for combined rotary and translational motion comprise a carriage configured to slide along said guide, said carriage being coupled to translate to said gearwheel and being adapted to be coupled to translate to said robot, wherein said gear wheel comprises a shaft which passes through a hole provided in said carriage, said robot being adapted to be coupled to rotate to said shaft.- - 
Claim 17, line 1, “The guiding and support device according to claim 15,” was replaced by -- The guiding and support device according to claim 14, - - 
Claim 23, line 1, “The guiding and support device according to claim 17,” was replaced by - - The guiding and support device according to claim 14, - -  
The following is an examiner’s statement of reasons for allowance:  Claim 14 has not been rejected using  prior arts because the prior arts fail to disclose or suggest in combination of other limitatations recited in the claim including wherein said means for combined rotary and translational motion comprise a pair of flexible threaded shafts, and a gearwheel configured to engage said pair of flexible threaded shafts, wherein the rotation of said flexible threaded shafts determines the translation of said gearwheel along said guide and/or the rotation of said gearwheel with respect to its own axis, said gearwheel being adapted to be associated rigidly with a robot; wherein said means for combined rotary and translational motion comprise a carriage configured to slide along said guide, said carriage being coupled to translate to said gearwheel and being adapted to be coupled to translate to said robot, wherein said gear wheel comprises a shaft which passes through a hole provided in said carriage, said robot being adapted to be coupled to rotate to said shaft.
Further, the closet prior arts:  Forgione et  al (WO2014/173932) and Donella et al (U.S2017/0225340), fail to teach or render obvious a guiding and support device for a robot including : wherein said means for combined rotary and translational motion comprise a pair of flexible threaded shafts, and a gearwheel configured to engage said pair of flexible threaded shafts, wherein the rotation of said flexible threaded shafts determines the translation of said gearwheel along said guide and/or the rotation of said gearwheel with respect to its own axis, said gearwheel being adapted to be associated rigidly with a robot. wherein said means for combined rotary and translational motion comprise a carriage configured to slide along said guide, said carriage being coupled to translate to said gearwheel and being adapted to be coupled to translate to said robot, wherein said gear wheel comprises a shaft which passes through a hole provided in said carriage, said robot being adapted to be coupled to rotate to said shaft.  For-example, Forgione et al teach a robot 1 that has rigid bodies 115, figure 25 with articulate support 7/107 and with a guide 19/119.  While Donella et al teach a robot that has a hollow shaft 65 as best seen in figures 2, 9 with the rotation axes of the rigid body 13 that makes up articulate device 1.  There is, however, no references or combination of references that discloses a guiding and support device for a robot including : wherein said means for combined rotary and translational motion comprise a pair of flexible threaded shafts, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771